United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
              IN THE UNITED STATES COURT OF APPEALS
                      FOR THE FIFTH CIRCUIT                  August 11, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                          No. 05-30473
                        Summary Calendar



     FRANCIS D. WINCHESTER,

                                         Plaintiff-Appellant,

          versus

     DAVID NAQUIN, Etc., Et AL,

                                         Defendants,

     ROBERT MITCHELL, Individually and
     in his official capacity as
     deputy/officer St. Mary Parish
     Detention Center; T.J. CARINHAS;
     SHARLENE JOSEPH; TROY BROWN;
     TERRY HOLCOMBE, Individually and
     in his official capacity as
     deputy/officer St. Mary Parish
     Detention Center; KATHY THORNTON,
     Individually and in her official
     capacity as Registered Nurse St.
     Mary Parish Detention Center;
     ROBERT COX,

                                         Defendants-Appellees.




          Appeal from the United States District Court
              for the Western District of Louisiana
                       USDC No. 6:04-CV-15



Before GARWOOD, CLEMENT and PRADO, Circuit Judges.
PER CURIAM:*

     Francis D. Winchester appeals the dismissal of his suit, which

alleged in pertinent part that the defendants failed to protect him

from harm and were deliberately indifferent to his serious medical

needs while he was incarcerated in the St. Mary Parish Detention

Center.     Winchester, represented by counsel below and on this

appeal, does not brief any argument as to the dismissal of his

claims against Warden Hebert, Sheriff Naquin, or Robert Cox or to

the dismissal of the state law claims alleged in his complaint.

Accordingly, any such challenge Winchester could have raised in

regards to these claims is deemed to be abandoned.                   See Yohey v.

Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).

     Winchester asserts that the district court erred by granting

summary    judgment    as   to    his    failure-to-protect       claims    against

Officer    Carinhas,    Officer         Joseph,     Lieutenant    Brown,     Captain

Holcombe, and Robert Mitchell and his deliberate indifference to

his medical needs claim against Nurse Thornton. This court reviews

the grant of a motion for summary judgment de novo.                   Guillory v.

Domtar Indus., Inc., 95 F.3d 1320, 1326 (5th Cir. 1996).

     A review of the record reveals that Winchester failed to set

forth    specific   facts    supported         by   competent    summary    judgment

evidence    to   establish       that   Officer      Carinhas,    Officer    Joseph,


     *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                           2
Lieutenant Brown, Officer Mitchell, and Captain Holcombe were

deliberately indifferent to Winchester’s safety or that Nurse

Thornton was     deliberately   indifferent   to   Winchester’s   serious

medical needs.    See FED. R. CIV. P. 56; see also Little v. Liquid

Air Corp., 37 F.3d 1069, 1075 (5th Cir. 1994) (en banc).             The

record evidence conclusively establishes that there is no genuine

issue of material fact.     Consequently, Winchester has failed to

show that the district court erred by granting the defendants’

motion for summary judgment.      See Little, 37 F.3d at 1075.**

                                AFFIRMED.




     **
      We also note that: Winchester’s brief provides no citation
to the record as required by FED. R. APP. P. 28(a)(7) and (9); and,
that his brief cites and purports to quote from pages 37, 41, 47
and 48 of his own deposition, but none of any of such pages of that
deposition are in the record (in any event, none of the matter
quoted would support reversal of the judgment).

                                    3